DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2006/0040224 A1 to Lovato.

A) As per Claim 1, Lovato teaches a burner (Lovato: Figure 1) comprising: 
a structural skeleton (Lovato: Figure 1, Item 17) comprising: 
a first end coupled to an air/fuel mixer (Lovato: Figure 1, right side of Item 17 connected to air from 16 & gas from 15 that mixes; 
a hollow interior (Lovato: Figure 1, Item 17 is hollow); and 
a plurality of perforations (Lovato: Figures 1-2, Items 20 along both first and second ends of 17) disposed along a second end of the structural skeleton configured to control and direct a flow of an air/fuel mixture through the structural skeleton from the hollow interior to an exterior portion of the structural skeleton, wherein the structural skeleton is disposed within a heat exchanger tube and wherein the plurality of perforations are positioned along a body of the structural skeleton to direct a flame towards a direction of a circulating air stream passing over an exterior of the heat exchanger tube (The Examiner notes that the heat exchanger is and associated circulating air stream are not part of the structure of the burner and therefore the structure of the claim must merely be capable of use with a heat exchanger as described, which this burner in Lovato certainly is); 
a mesh screen disposed about the structural skeleton configured to maintain the flame along an outer circumference of the mesh screen, wherein the mesh screen is configured to allow the air/fuel mixture to pass through the mesh screen and allow the flame to spread along an external surface of the mesh screen (Lovato: Figures 1-2, Item 19b); and 
a cap coupled to the second end of the structural skeleton, wherein the cap comprises a solid material configured to prevent the air/fuel mixture from passing through the cap (Lovato: Figure 1, Item 18).

B) As per Claim 2, Lovato teaches that a plurality of holes positioned along the first end of the structural skeleton (Lovato: Figures 1-2, Items 20 along both first and second ends of 17).

 the plurality of holes are sized and spaced such that a flame may propagate from one hole to an adjacent hole (Lovato: Figures 1-2, Items 20 along both first and second ends of 17 for flame along entire length of burner).

D) As per Claim 4, Lovato teaches that the second end of the structural skeleton comprises a length configured to minimize a temperature of the flame (Lovato: Paragraph 0006, specifically for reducing NOx emissions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovato.

X.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to generate less than 14 Ng/J of NOX, since it has been held that where the general conditions of a claim are disclosed in the prior art (burner producing a certain amount of NOx), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of producing as few harmful fumes as possible.
In addition, it is observed that generation of NOX is a result effective variable because the lower the NOx output the safer and less harmful the burner becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate less than 14 Ng/J of NOX, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2004/0253559 A1 to Schultz in view of Lovato.

A) As per Claims 6 & 14-15, Schultz teaches a method of heating a building (Schultz: Figure 1) comprising: 
feeding a combustion air stream comprising an amount of air and an amount of fuel to a plurality of burners inside a furnace (Schultz: Figure 1, gas and air supply to Item 104),
a burner first end coupled to an air/fuel mixer (Schultz: Figure 1, burner attached to mixer 104)
igniting the plurality of burners to generate a flame (Schultz: Figure 1, Item 108); 
operating a fan to pass combustion products from the flame through an interior of a heat exchanger tube (Schultz: Figure 1, item 116); 
passing a circulating air stream over an exterior of the heat exchanger tube, wherein the plurality of perforations are positioned along a body of the structural skeleton to direct the flame towards a direction of the circulating air stream (Schultz: Figure 1, airflow over 114 blown by 112); and 

Schultz does not teach each burner comprising 
a structural skeleton comprising:
a hollow interior; and 
a plurality of perforations disposed along a second end of the structural skeleton configured to control and direct a flow of an air/fuel mixture 4Application No.: 15/270,882Docket No: 074908.0130\through the structural skeleton from the hollow interior to an exterior portion of the structural skeleton; 
a mesh screen disposed about the structural skeleton configured to maintain a flame along an outer circumference of the mesh screen, wherein the mesh screen is configured to allow the air/fuel mixture to pass through the mesh screen and allow the flame to spread along an external surface of the mesh screen; and 
a cap coupled to the second end of the structural skeleton, wherein the cap comprises a solid material configured to prevent the air/fuel mixture from passing through the cap.
However, Lovato teaches a burner (Lovato: Figure 1) comprising:
a structural skeleton (Lovato: Figures 1-2, item 17 is hollow) comprising:
a hollow interior (Lovato: Figures 1-2, item 17 is hollow); and 
a plurality of perforations disposed along a second end of the structural skeleton configured to control and direct a flow of an air/fuel mixture 4Application No.: 15/270,882Docket No: 074908.0130\through the structural skeleton from the hollow interior to an exterior portion of the structural skeleton (Lovato: Figures 1-2, Items 20 along both first and second ends of 17); 
a mesh screen disposed about the structural skeleton configured to maintain a flame along an outer circumference of the mesh screen, wherein the mesh screen is configured to allow the air/fuel mixture to pass through the mesh screen and allow the flame to spread along an external surface of the mesh screen (Lovato: Figures 1-2, Item 19b), wherein the plurality of perforations are positioned along a body of the structural skeleton to direct the flame towards a direction of the circulating air stream (Lovato: flame comes out laterally in heat exchanger of Schultz); and 
a cap coupled to the second end of the structural skeleton, wherein the cap comprises a solid material configured to prevent the air/fuel mixture from passing through the cap (Lovato: Figure 1, Item 18).


B) As per Claim 7, Schultz in view of Lovato teaches an induced draft fan coupled to a second end of the heat exchanger tube (Schultz: Figure 1, Item 116).

C) As per Claim 8, Schultz teaches all the limitations except a forced draft fan coupled to the air/fuel mixer.
However, Lovato teaches a forced draft fan coupled to the air/fuel mixer (Lovato: Figure 1, Item 16).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Schultz by making the blower a forced air blower, as taught by Lovato, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Schultz with these aforementioned teachings of Lovato since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the forced air blower for the induced air blower. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

D) As per Claims 9-10 & 18-19, Schultz in view of Lovato teaches the cross-lighting mechanism further comprises a plurality of ports positioned along the burner plate and the first end of the structural 

E) As per Claim 11, Schultz in view of Lovato teaches that the second end of the structural skeleton comprises a length configured to minimize the temperature of the flame (Lovato: Paragraph 0006, specifically for reducing NOx emissions).

F) As per Claims 12 & 16, Schultz in view of Lovato teaches all the limitations except explicitly that the temperature is 3000 F or less.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the temperature less than 3000 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (burner at a temperature), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of making sure that the NOx levels are as low as possible while still heating the airflow.
In addition, it is observed that the temperature is a result effective variable because the temperature chances how fast the building is heated and how much NOx is released.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the temperature less than 3000 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

G) As per Claims 13 & 17, Schultz in view of Lovato teaches all the limitations except explicitly the burner is configured to generate less than 14 Ng/J of NOX.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to generate less than 14 Ng/J of NOX, since it has been held that where the general conditions of a claim are disclosed in the prior art (burner producing a certain amount of NOx), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of producing as few harmful fumes as possible.
X is a result effective variable because the lower the NOx output the safer and less harmful the burner becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate less than 14 Ng/J of NOX, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

H) As per Claim 20, Schultz in view of Lovato teaches mixing an amount of air and an amount of fuel in an air/ fuel mixing chamber to generate the combustion air stream prior to feeding it to the one or more burners (Schultz: Figure 1, Item 104).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 5,520,536 to Rodgers, drawn to a burner tube with screen & end cap
B) US Patent Number 4,904,179 to Drago, drawn to a furnace with screen on perforated burner skeleton
C) US Patent Number 4,960,102 to Shellenberger, drawn to a furnace burner with end cap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762